SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 11-K (Mark One): [ X ]ANNUAL REPORT PURSUANT TO SECTION 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 []TRANSITION REPORT PURSUANT TO SECTION 15 (de) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-17156 A.Full title of the plan and address of the plan, if different from that of the issuer named below:Merisel, Inc. 401(k) Retirement Savings Plan B.Name of issuer of the securities held pursuant to the plan and the address of its principal executive office:Merisel, Inc. 127 West 30th Street, New York, NY10001 MERISEL, INC. 401(k) RETIREMENT SAVINGS PLAN Financial Statements and Supplemental Schedules December 31, 2010 MERISEL, INC. 401(k) RETIREMENT SAVINGS PLAN Table of Contents Page(s) Report of Independent Registered Public Accounting Firm 1 Financial Statements: Statements of Net Assets Available for Benefits at December 31, 2010 and 2009 2 Statement of Changes in Net Assets Available for Benefits for the year ended December 31, 2010 3 Notes to Financial Statements 4-11 Supplemental Schedules Schedule of Delinquent Contributions 12 Schedule of Assets (Held at End of Year) as of December 31, 2010 13 Signatures 14 Exhibit Index 15 Exhibit 23.1 – Consent of Independent Registered Public Accounting Firm Report of Independent Registered Public Accounting Firm To the Plan Administrator Merisel, Inc. 401(k) Retirement Savings Plan New York, NY We have audited the accompanying statements of net assets available for benefits of the Merisel, Inc. 401(k) Retirement Savings Plan (the “Plan”) as of December 31, 2010 and 2009, and the related statement of changes in net assets available for benefits for the year ended December 31, 2010. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2010 and 2009, and the changes in net assets available for benefits for the year ended December 31, 2010 in conformity with accounting principles generally accepted in the United States. Our audits were performed for the purpose of forming opinions on the basic financial statements taken as a whole. The accompanying supplementalSchedule of Assets (Held at End of Year) and Schedule of Delinquent Contributions as of and for the year ended December 31, 2010 are presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. The supplemental schedules are the responsibility of the Plan’s management. The supplemental schedules have been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ BDO USA, LLP BDO USA, LLP New York, New York Date: June 29, 2011 1 MERISEL, INC. 401(k) RETIREMENT SAVINGS PLAN Statements of Net Assets Available for Benefits December 31, 2010 and 2009 Assets: Investments : Prudential Retirement Insurance group annuity contract: Pooled separate accounts $ $ Guaranteed income fund Merisel, Inc. common stock Total investments Receivables: Notes receivable from participants Total assets Net assets available for benefits $ $ See notes to financial statements 2 MERISEL, INC. 401(k) RETIREMENT SAVINGS PLAN Statement of Changes in Net Assets Available for Benefits Year ended December 31, 2010 Additions to net assets attributed to: Investment income: Interest income $ Net depreciation in fair value of Merisel, Inc. common stock ) Net appreciation in fair value of pooled separate accounts Total investment income Contributions: Employer Participant Rollover Total contributions and rollovers Total additions Deductions from net assets attributed to: Benefits paid to participants Deemed distributions Administrative expenses and other deductions, net Total deductions Net increase in net assets during the year Net assets available for benefits: Beginning of year End of year $ See notes to financial statements 3 MERISEL, INC. 401(k) RETIREMENT SAVINGS PLAN Notes to Financial Statements December 31, 2010 and 2009 1. Description of Plan The following description of the Merisel, Inc. 401(k) Retirement Savings Plan ("Plan") provides only general information.Participants should refer to the Plan agreement for a more complete description of the Plan's provisions. General The Plan is a defined contribution plan covering employees of Merisel, Inc. the (“Company”) who have 30 days of service and are aged twenty-one years or older.It is subject to the provisions of the Employee Retirement Income Security Act of 1974 ("ERISA"). Contributions Each year, participants may contribute up to 100 percent of pretax annual compensation, as defined by the Plan.Participants may also contribute amounts representing distributions from other qualified defined benefit or defined contribution plans. The Company may match certain of those contributions at the discretion of the Board of Directors. During January 2009, the Company contributed 50 percent of the first 6 percent of compansention that a participant contributued to the plan.In January 2009, the Board of Directors elected to discontinue the Company’s matching contribution. As of December 31, 2010, the Company does not match employee contributions. Investment Options Prudential Bank and Trust Company is the trustee while Prudential Retirement Insurance and Annuity Company (collectively “Prudential”) is the custodian and record keeper of the plan.Participants direct the investment of their contributions into various investment options offered by the Plan.The investment options, under the Plan’s group annuity contract with Prudential, are comprised of pooled separate accounts, funds held in the insurance company general account reflecting a guaranteed income fund, and Merisel Inc.’s common stock. Participant Accounts Each participant’s account is credited with the participant’s contribution and allocations of (a) the Company’s contribution and (b) Plan earnings, and charged with an allocation of administrative expenses. Allocations are based on participant earnings, contributions or account balances, as specified by the Plan.The benefit to which a participant is entitled is the benefit that can be provided from the participant's vested account. Vesting Participants are vested immediately in their contributions plus actual earnings thereon.Vesting in the Company’s contribution portion of their accounts is based on years of service.A participant is 100 percent vested after fouryears of credited service. 4 MERISEL, INC. 401(k) RETIREMENT SAVINGS PLAN Notes to Financial Statements December 31, 2010 and 2009 Participant Loans Participants may borrow from their fund accounts a minimum of $1,000 up to a maximumof $50,000 limited to 50 percent of their vested account balance.The loans are secured by the balance in the participant’s account and bear an interest rate equal to 2 percentage points above the prime rate stated in the Wall Street Journal on the day the loan is made.The interest rates for loans outstanding at December 31, 2010 ranged from 5.25 percent to 10.25 percent.Principal and interest is paid ratably through payroll deductions.The repayment terms are five years or less, but a longer repayment may be permitted for a loan used to buy a principal residence. Payment of Benefits On termination of service due to death, disability, retirement or other reasons, a participant may elect to receive either a lump-sum amount equal to the value of the participant’s vested interest in his or her account, or annual installments over a fixed period of years.Inservice distributions are allowed under certain conditions. Forfeited Accounts At December 31, 2010 and 2009, forfeited nonvested accounts totaled $28,495and $11,496, respectively.These accounts may be used to reduce future employer contributions to the Plan and/or to pay administrative expenses.In 2010 and 2009, employer contributions were reduced by $0 and $4,804, respectively, and administrative expenses were reduced by $0, for both years, from forfeited nonvested accounts. 2. Summary of Significant Accounting Policies Basis of accounting The accompanying financial statements have been prepared under the accrual method of accounting. Recently Adopted Accounting Standards In January 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update No. 2010-06 “Fair Value Measurements and Disclosures: Improving Disclosures about Fair Value Measurements” (“ASU 2010-06”), which provides a greater level of disaggregated information and more robust disclosures about valuation techniques and inputs to fair value measurements, transfers in and out of Levels 1 and 2, and the separate presentation of information in Level 3 reconciliations on a gross basis rather than net. New disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December 15, 2009. Level 3 disclosures are effective for fiscal years beginning after December 15, 2010. Adoption of ASU 2010-06 had no material impact on the Plan’s financial statements but expanded disclosures about certain fair value measurements. 5 MERISEL, INC. 401(k) RETIREMENT SAVINGS PLAN Notes to Financial Statements December 31, 2010 and 2009 In September 2010, FASB issued Accounting Standards Update No. 2010-25 “Plan Accounting-Defined Contribution Pension Plans: Reporting Loans to Participants by Defined Contribution Pension Plans” (“ASU 2010-25”), which clarifies how loans to participants should be classified and measured. Loans are required to be classified as notes receivable from participants, which are segregated from plan investments and measured at their unpaid principal balance plus any accrued but unpaid interest. ASU 2010-25 is applied retrospectively to all prior periods presented effective for fiscal years ending after December 15, 2010. The Plan adopted ASU 2010-25 and has presented loans to participants in accordance with this guidance as of December 31, 2010 and 2009. In May 2011, the FASB issued Accounting Standards Update 2011-04, “Amendments to Achieve Common Fair Value Measurements and Disclosure Requirements in U.S. GAAP and IFRSs,” (ASU 2011-04). ASU 2011-04 amended ASC 820, Fair Value Measurements and Disclosures, to converge the fair value measurement guidance in US GAAP and International Financial Reporting Standards (IFRSs). Some of the amendments clarify the application of existing fair value measurement requirements, while other amendments change a particular principle in ASC 820. In addition, ASU 2011-04 requires additional fair value disclosures. The amendments are to be applied prospectively and are effective for annual periods beginning after December 15, 2011. Plan management is currently evaluating the effect, if any, that the provisions of ASU 2011-04 will have on the Plan’s financial statements. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires the Plan Administrator to make estimates and assumptions that affect the reported amounts of assets and liabilities and changes therein, and disclosure of contingent assets and liabilities.Actual results could differ from those estimates. Investment Valuation and Income Recognition The Plan’s investments are stated at fair value. The fair values of units owned by the Plan in pooled separate accounts are based on underlying investments values on the last trade date of the Plan year. The relevant accounting standard for defined contribution plans defines the circumstances in which an investment contract is considered fully benefit-responsive and provides certain reporting and disclosure requirements for fully benefit-responsive investment contracts in defined contribution plans. As required by the standard, investments in the accompanying Statements of Net Assets Available for Benefits include fully benefit-responsive investment contracts recognized at contract value. The Guaranteed Income Fund is stated at fair value in accordance with the provisions of the standard. Contract value represents contributions made plus earnings, less Plan withdrawals and administrative expenses. Contract value approximates fair value. 6 MERISEL, INC. 401(k) RETIREMENT SAVINGS PLAN Notes to Financial Statements December 31, 2010 and 2009 The Plan presents in the statement of changes in net assets available for benefits the net appreciation in the fair value of its investments, which consists of the realized gains or losses and the unrealized appreciation or depreciation on those investments. Purchases and sales of investments are recorded on a trade date basis. Interest income is recorded on the accrual basis. The Plan’s investment in Merisel, Inc. common stock is stated at fair value as determined by quoted market prices. Risks and Uncertainties The plan provides for various investments options. Investments are exposed to various risks such as interest rate, credit and overall market volatility risks. Due to the level of risk associated with certain investments and the level of uncertainty related to changes in the value of investments, it is at least reasonably possible that changes in risks in the near term would materially affect participant’s account balances and the amounts reported in the accompanying financial statements. Payment of Benefits Benefits are recorded when paid. Reclassifications Certain prior year amounts were reclassified to conform with current year presentation. Expenses Expenses incurred in the administration of the Plan are paid by the Plan, unless paid by the Company at its option.During 2010 and 2009, the Plan paid $5,722 and $9,621, respectively, to Prudential for administrative and transaction charges, as well as for fees related to the purchase and sale of Merisel, Inc. common stock.The Company at its discretion, paid the fees of the independent registered public accounting firm. 3. Plan Termination The Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA. The Company has not expressed any intent to terminate the Plan. In the event of Plan termination, participants would become 100 percent vested in their employer contributions. 7 MERISEL, INC. 401(k) RETIREMENT SAVINGS PLAN Notes to Financial Statements December 31, 2010 and 2009 4. Fair Value Measurements The Plan follows FASB ASC 820 “Fair Value Measurements” which establishes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurements) and the lowest priority to unobservable inputs (level 3 measurements). The three levels of the fair value hierarchy under FASB ASC 820 are described below: Basis of Fair Value Measurement Level 1 Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities; Level 2 Quoted prices in markets that are not considered to be active or financial instruments for which all significant inputs are observable, either directly or indirectly; Level 3 Prices or valuations that require inputs that are both significant to the fair value measurement and unobservable. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. The following tables set forth by level within the fair value hierarchy the investments at fair value, as of December 31, 2010 and 2009. As required by FASB ASC 820, assets and liabilities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement. 8 MERISEL, INC. 401(k) RETIREMENT SAVINGS PLAN Notes to Financial Statements December 31, 2010 and 2009 There were no investments at fair value classified within level 3 as of December 31, 2010 and 2009. Investment at Fair Value as of December 31, 2010 Level 1 Level 2 Level 3 Total Prudential Retirement Insurance group annuity contract: Balanced funds $
